The following opinion was filed October 26, 1909:
Dodge, J.
In the record of this ease, which has witnessed the demise of at least five circuit judges connected therewith and of the referee who tried it, the circuit court found evidence of such laches and neglect on the part of the plaintiff as in its judgment rendered it improper that the action should further cumber the dockets, obstruct other business, and harass the defendants. While there are apparent many acts on the part of the defendants tending to excuse some of the periods of delay, and while dilatory action on the part of the court itself may explain some, yet there are other periods of much length during which plaintiff has undoubtedly refrained from any active diligence to bring the litigation to a conclusion. All these considerations were before the trial court, with much evidence as to the conduct of the parties, some of i t in conflict, some of it uncertain and ambiguous/, from which different inferences might be drawn. Even if we, as an original proposition, might not have reached the. same conclusion, we cannot for that reason alone set aside the decision of the trial court rendered in the field of its broad discretion over the conduct of caseg. Protraction of litigation may be a serious abuse, and it is the duty of trial courts, independently of statute and under inherent powers, to discourage it as much as possible and to refuse their aid to' those who negligently or abusively fail to prosecute the actions which they commence. Williams v. Williams, 117 Wis. 125, 94 N. W. 25 ; Saveland, v. Connors, 121 Wis. 28, 98 N. W. 933. When the circuit court exercises its judgment and discretion to this end, it is only in a very clear case of abuse that this court should reverse *185it. We cannot feel that suda clear case of abuse of discretion is here presented. It seems, too, that sec. 2811, Stats. (1898), •declares a legislative policy to the effect that five years of neglect to bring to trial an issue joined shall result in dismissal. Here issues were framed in 1901 by the order then made and have not yet been brought to trial.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied January 11, 1910.